Title: Notes on a Cabinet Meeting, 17 May 1801
From: Jefferson, Thomas
To: 


               May 17. Treaty proposed with Cherokees. agreed unanimously.
               Object. 1.   to obtain the lands between Sumner & Mero district, offering as far as an annuity of 1000. D. and a sum in gross not exceeding 5000. D.
               2.   if not obtainable, then buy all the accomodns on the road between the two districts at such sum in gross as the Commrs. think fit.
               to treat with Chickasaws. 1. to buy their lands North of Kentuckey boundary.2. to obtain road & houses of accomodn for travellers from Tennissee towds Natchez. but if treating for the lands is offensive to Chickasaws then confine their proposn to the road. price discretionary in Commrs
               to treat with Choctaws for road. price discretionary. they use to fix on the 3. trading posts reserved in our former treaties
               to treat with the Creeks. 1. for the purchase of the Talassee county.2. for the fork of Oakmulgee & Oconey. but all instrn and further decision as to this to be postponed till we take up the
               treaty with Georgia. a letter to be written to the Georgia commrs to know if they will cede the Missi territory in exchange for Talassee & Oakmulgee fork. Davie, Wilkinson, and Hawkins
               Suppress the missions to the U. Netherlds. Portugal. &, Prussia.
               send none to Denmark
               
               Removals.
               all recent to be considd. as non avenues.
               Marshals & Attornies to be removed where federal, except in particular cases.
               N.H. the Marshal tho’ a federalist ot not to be removd. because of his connections.
               Sherburne to be atty vice Livermore
               Maine. Davis to be removed as he will not resign. he is violent.
               
               Mass. not change the Marshall tho’ federal. he is moderate & prudent & will be republican
               ✓ R.I. if Barnes accepts commn of Judge, mr Lincoln will enquire & recommd Atty. or judge.
               Conn. Enoch Parsons to be Marshal
               Delaware. Hamilton Marshl. to be removed. enquire for substitute.
               Read Atty to be contind.
               Maryld. Hollingsworth not to be removd till after September. he is incapable
               
               Customs
               the Collector vice John Lee. wait for further informn
               ✓ Saml. Bishop. Collector at New haven
               Alexr. Wolcott Collector Middletown
               N.J. John Hurd to be collector of the port of Amboy vice Bell.
               
               Excise.
               Connect. Kirby vice John Chester.
            